F I L E D
                                                         United States Court of Appeals
                                                                 Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                MAY 26 1999
                            TENTH CIRCUIT
                                                            PATRICK FISHER
                                                                     Clerk

LISA A. JOHNSON,

     Plaintiff-Appellant,
v.                                              No. 99-1040
                                            (D.C. No. 98-D-2526)
INTERNATIONAL ASSOCIATION OF                      (D. Colo.)
MACHINIST AND AEROSPACE
WORKERS, DENVER, CO,

     Defendant-Appellee.


LISA A. JOHNSON,

     Plaintiff-Appellant,

v.                                              No. 99-1041
                                            (D.C. No. 98-D-2527)
UNITED AIRLINES, DENVER, CO,                      (D. Colo.)

     Defendant-Appellee.


LISA A. JOHNSON,

     Plaintiff-Appellant,

v.                                              No. 99-1048
                                            (D.C. No. 98-D-2525)
INTERNATIONAL ASSOCIATION OF                      (D. Colo.)
MACHINIST AND AEROSPACE
WORKERS, OMAHA, NE,

     Defendant-Appellee.
 LISA A. JOHNSON,

           Plaintiff-Appellant,
                                                                No. 99-1056
 v.                                                         (D.C. No. 98-D-2528)
                                                                  (D. Colo.)
 UNITED AIRLINES, OMAHA, NE,

           Defendant-Appellee.


                                  ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, BALDOCK, and HENRY, Circuit Judges.**


       Plaintiff Lisa A. Johnson commenced the above actions in the district court by

submitting a pro se motion for leave to proceed pursuant to 42 U.S.C. § 2000e-5(f)(1) and

28 U.S.C. § 1915. Because the documentation Plaintiff submitted in each case was

deficient, the district court entered an order directing her to cure the deficiencies in her

filings within thirty days if she wished to pursue her claims. Among other things,

Plaintiff had failed to submit a complaint for any of her claims. When Plaintiff failed to



       *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of these
appeals. See Fed. R. App. P. 34(a)(2)(C). The appeals are therefore ordered submitted
without oral argument.

                                               2
respond to the order to cure the deficiencies, the district court dismissed her actions

without prejudice for failure to cure. Plaintiff appealed. Our jurisdiction arises under 29

U.S.C. § 1291. See Mobley v. McCormick, 40 F.3d 337, 339-40 (10th Cir. 1994)

(dismissal of pro se plaintiff’s case was final and appealable where district court intended

to dismiss entire case and would permit plaintiff to refile new action only upon

compliance with certain conditions).

       In her appellate briefs, Plaintiff seeks to address the merits of her appeals. The

district court made it quite clear, however, that until Plaintiff complies with its directives,

she will not be permitted to proceed. We find nothing erroneous in the district court’s

position. Accordingly, we affirm the district court’s dismissal of Plaintiff’s actions

without prejudice.

       AFFIRMED.

                                                   Entered for the Court,



                                                   Bobby R. Baldock
                                                   Circuit Judge




                                               3